Citation Nr: 1449852	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-20 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis with impingement, status post supraspinatus tear with surgical repair of the right shoulder.  

2.  Entitlement to an initial compensable evaluation for plantar fasciitis with spurring of the left foot.  

3.  Entitlement to an initial compensable evaluation for benign essential tremor of the left hand.

4.  Entitlement to an initial compensable evaluation for the residuals of a second degree burn to the back with scarring.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1986 to March 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, granting service connection for the issues on appeal and assigning a 10 percent evaluation for a right shoulder disorder and noncompensable (0 percent evaluations) for plantar fasciitis, a benign tumor of the left hand and a second degree burn of the back.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran is seeking increased disability evaluations for his service-connected degenerative arthritis of the right shoulder, plantar fasciitis of the left foot, a benign tremor of the left hand and a second degree burn of the back.  The record reflects that the Veteran was last provided a VA examination for these disabilities in December 2009.

However, in his July 2012 appeal to the Board, the Veteran reported a change in symptomatology.  He was unable to perform repetitive motions or tasks with his right arm.  According to the December 2009 VA examination report, the Veteran was still capable of repetitive motion at that time.  As for plantar fasciitis of the left foot, the Veteran reported that even walking was now extremely painful.  Regarding the Veteran's burn scar to the back, he indicated that it itched constantly with no relief without scratching until he was almost bleeding.  No such symptomatology was noted upon examination in December 2009.  As such, the Veteran's statement suggests that these service-connected disabilities have worsened in severity.  

The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  In the present case, it has been nearly 5 years since the Veteran was last examined.  In light of his assertions that his disabilities have worsened, he should be scheduled for a new examination to determine the current severity of his service-connected right shoulder disability, plantar fasciitis of the left foot and burn scar to the back.  

In addition, the most recent record of VA medical treatment associated with the claims file is dated February 2012.  Records of VA medical treatment prepared since this time must be obtained and associated with the claims file.  

Finally, regarding the claim of entitlement to an increased evaluation for a tremor of the left hand, the Board notes that in his July 2012 appeal to the Board (VA Form 9), the Veteran asserted that he never had a tremor in his left hand - only in his right hand.  Nonetheless, service connection was established for a tremor of the left hand in June 2010 and the Veteran filed a notice of disagreement (specifically for the left hand tremor) in January 2011.  As such, this issue is presently on appeal.  The Veteran should be notified that if he no longer desires to pursue a claim of entitlement to a compensable evaluation for a left hand tremor, then he should specifically notify VA of this fact in writing.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that if he no longer desires to pursue an appeal of entitlement to an increased evaluation for a tremor of the left hand, then he must notify VA in writing of his intent to withdraw this claim.  If no withdrawal is received from the Veteran, then VA will continue to adjudicate this claim.  

2.  Obtain records of VA medical treatment prepared since February 2012.  All records obtained must be associated with the claims file.  

3.  Schedule the Veteran for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected right shoulder disability.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

4.  The Veteran should also be scheduled for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected plantar fasciitis of the left foot.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion studies in degrees, should be performed.  

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

5.  Finally, the Veteran should be scheduled for an examination by an examiner with appropriate expertise to determine the nature and extent of all impairment due to the Veteran's service-connected burn scar of the back.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests and studies should be performed.

Specifically, the examiner is to determine the total area of the scar in either square inches or square centimeters.  The examiner should also specify whether the scar is deep versus superficial and whether it is nonlinear.  For VA purposes, a deep scar is one associated with underlying soft tissue damage. 

The examiner should also indicate whether the scar is unstable or painful.  For VA purposes, an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  

Finally, the examiner should identify and describe any other effects that this scar has on the Veteran's activities of daily life.  

6.  The RO/AMC should then carefully review the medical examination reports obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the RO/AMC should return the case to the examiner for completion of the inquiry.  

7.  The RO/AMC should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the RO/AMC should provide the Veteran and his representative a supplemental statement of the case as to the issues on appeal, and afford him a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



